Citation Nr: 0527633	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  03-36 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a compensable rating for a fractured right 
thumb, right finger, and traumatic amputation to the distal 
tip of the right middle finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served on active duty from December 1971 to June 
2002.

This matter is before the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which established service connection for a fractured 
right thumb, right finger, and traumatic amputation to the 
distal tip of the right middle finger, evaluated as zero 
percent disabling (noncompensable).  The RO in Winston-Salem, 
North Carolina, currently has jurisdiction over the claims 
folder.

The veteran provided testimony at a videoconference hearing 
before the undersigned Veterans Law Judge in July 2005, a 
transcript of which is of record.

As an additional matter, the Board notes that the veteran 
testified at his June 2005 hearing that his service-connected 
scar of the right ring finger was tender and painful, as well 
as raised in nature.  The Board is of the opinion that this 
testimony raises the issue of entitlement to an increased 
rating for this service-connected scar.  Accordingly, this 
issue is REFERRED to the RO for appropriate action.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The veteran's right ring finger is manifested by pain, 
decreased strength, and limitation of motion.  However, it is 
not manifested by ankylosis.

3.  The medical evidence reflects that neither the right 
thumb nor middle finger is manifest by ankylosis and/or 
limitation of motion.

4.  The competent medical evidence reflects that the right 
middle finger amputation was above the proximal 
interphalangeal joint, and did not result in more than one-
half of the bone being lost.


CONCLUSION OF LAW

The criteria for a compensable evaluation for the service-
connected fractured right thumb, right finger, and traumatic 
amputation to the distal tip of the right middle finger, are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.31, 4.40, 4.45, 4.59, 
4.71a (Diagnostic Codes 5154, 5218, 5222, 5224, 5226-5230) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  First, VA has a duty 
to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159(b).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 C.F.R. § 
3.159(a)(5).  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  Thereafter, in Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), the Court held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

More recently, however, the Court held in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) that error regarding the 
timing of notice does not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  Further, the Court held that VA can demonstrate that 
a notice defect is not prejudicial if it can be demonstrated: 
(1) that any defect in notice was cured by actual knowledge 
on the part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it; (2) that a reasonable person could be expected 
to understand from the notice provided what was needed; or 
(3) that a benefit could not possibly have been awarded as a 
matter of law.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield, supra; see also Bernard v. Brown, 4 
Vet. App. 384 (1993).  Any error in the sequence of events is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Consequently, the Board concludes that any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Here, the RO sent correspondence to the veteran in January 
2004 and February 2005 which informed him of what was needed 
to substantiate a claim for increased rating, what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of or to submit any evidence in his possession 
that was relevant to the case.  As such, this correspondence 
fully complied with the notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's 
holding in Quartuccio, supra.  

The Board further notes that the veteran has been provided 
with a copy of the appealed rating decision, the October 2003 
Statement of the Case (SOC), and the July 2004 Supplemental 
Statement of the Case (SSOC), which provided him with notice 
of the law and governing regulations regarding his case, as 
well as the reasons for the determinations made with respect 
to his claims.  In pertinent part, the SOC included a summary 
of the relevant VCAA regulatory provisions of 38 C.F.R. 
§ 3.159.  Therefore, the Board finds that the veteran was 
notified and aware of the evidence needed to substantiate 
this claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, 
there is no further duty to notify.

Regarding the duty to assist, the Board notes that the 
veteran and his representative have had the opportunity to 
present evidence and argument in support of his claim, to 
include at July 2005 hearing.  However, it does not appear 
that the veteran has identified the existence of any relevant 
evidence that has not been obtained or requested by the RO.  
Further, he has been accorded several examinations in 
conjunction with this case.  Consequently, the Board 
concludes that the duty to assist has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  The veteran essentially contends that his 
service-connected right thumb, ring, and middle finger 
disability(ies) is more disabling than contemplated by the 
current noncompensable evaluation.

The veteran's service medical records reflect that he had 
traumatic amputation to the distal tip of the right middle 
finger in July 1978, that he fractured his right ring finger 
in March 1989, and that he fractured his right thumb in 
January 1994.  Service connection was established for 
residuals of these injuries by the July 2002 rating decision, 
which also granted service connection for a scar on the right 
ring finger.

The veteran's service medical records also reflect that he is 
left-handed.

In July 2002, the veteran underwent a VA medical examination 
in conjunction with his original service connection claims.  
Among other things, he reported that he fractured his right 
thumb distal interphalangeal (DIP) joint in 1994, but that he 
had no pain at the present time with range of motion.  He 
also reported a history of an open reduction and internal 
fixation of the right hand 4th digit, that he was unable to 
grip with his fingers, had difficulty pushing and pulling, 
and that he had pain on range of motion which he described as 
a 3 on a 1 to 10 scale.  Moreover, he had a history of a 
traumatic avulsion of the right hand 3rd digit DIP, and that 
it was slightly shorter on his right hand due to the 
avulsion.

On examination, the veteran was found to be well-nourished, 
well-developed, and in no acute distress.  His right hand 
showed no evidence of erythema, edema, ecchymosis, or 
deformity of the right thumb.  He was able to test the thumb 
and fingers without difficulty.  Further, he was able to 
pull, push, and grasp without problem.  His right 4th digit 
was found to have a 1.5 linear scar measured by another 1.5 
linear scar that came into a V-formation on the palmar aspect 
of the 4th digit.  It was found to be nontender, with no 
deformity, but mild edema was noted.  Moreover, he was unable 
to grasp with the finger, he could not flex the finger, and 
could not touch the palmar crease.  He was found to have a 3 
to 5 grip of that hand.  In addition, there was deformity due 
to the 3rd digit distal tip, which was 1.5 cm. shorter than 
the left 3rd digit where there had been a traumatic 
amputation in the past.  There was no scarring or tenderness 
to this area.  Diagnoses following examination included 
history of right thumb DIP joint fracture, with residual; 
status-post open reduction and internal fixation right hand 
4th digit, with residual; and right hand 3rd digit traumatic 
avulsion to the distal tip with residual.

In June 2004, the veteran underwent a new VA medical 
examination of his hand, fingers, and thumb, at which the 
examiner noted that the claims folder had been reviewed.  The 
examiner noted that the veteran's right hand was not his 
dominant hand, that it was injured on 3 separate occasions 
during active service, and provided a summary of the 
circumstances thereof.  

On examination, he was found to have a deformity of the nail 
of the middle finger ulnar aspect, which was associated with 
a soft tissue partial amputation.  The finger itself appeared 
to be alright, but the nail was deformed.  He also had a 
3/4th inch laceration in the tuft of the middle finger.  
Further, he could not flex the DIP joint of the ring finger 
and lacked 11/2 inch placement in the medium transverse fold of 
the thumb.  In addition, he could not hyperextend the ring 
finger of the right hand.  He was able to grasp things with 
the thumb, index and middle fingers in the right hand, but 
there was definite decreased strength in the ring finger and 
lack of dexterity in the hand as a unit.  Moreover, he had 
full range of motion with all fingers, except the ring 
finger.  He lacked 10 degrees full extension, he could not 
hyperextend it, and could not flex the DIP joint and distal 
phalanx at all.  X-rays of the right hand noted old trauma of 
the distal tuft of the 3rd finger, otherwise negative.

Based on the foregoing, the examiner diagnosed fracture right 
thumb with minimal residuals; partial amputation middle 
finger right hand with deformed fingernail; and injury with 
ruptured distal tendon slip right ring finger in residual, 
loss of range of motion.

At the June 2005 hearing, the veteran described the current 
symptomatology of his service-connected finger disabilities 
of the right hand.  He testified that the motion of his ring 
finger is somewhat limited, but that the strength was almost 
nonexistent, that it was almost impossible to pick up 
anything that had any weight or any gripping because of the 
injury to both digits.  Further, he indicated that his left 
hand was listed as being dominant because that is the one 
which he used to write, and that he actually did most of his 
activities, including sports, with his right hand.  Regarding 
the thumb, he felt that he had lost mobility, but was not 
sure how much was due to the thumb as compared to the other 
fingers.  He indicated that the middle finger was tender and 
painful, particularly at the tip where the amputation 
occurred.  He emphasized that it was the finger itself which 
was painful, and that the residual scar of the middle finger 
was not painful.  When asked, he testified that the hand was 
always weak, that he could not touch his thumb to the palm of 
his hand, that he did not receive any current treatment for 
his right hand condition, that he did not wear a brace or 
split to help when doing activities, and that his hand would 
get tired when he was doing normal everyday activities.  


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).


Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40 (2003); see also 38 C.F.R. § 4.45 (2003).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The record reflects that the RO has considered various 
Diagnostic Codes in evaluating the veteran's service-
connected finger disabilities of the right hand.  In the 
instant case, although the veteran intimated otherwise at his 
June 2005 hearing, the medical evidence reflects that his 
left hand is major (dominant) hand.  Thus, his right hand is 
the minor hand.

According to criteria in effect prior to August 26, 2002, 
finger injury residuals were evaluated on the basis of 
whether such residuals produced either favorable or 
unfavorable ankylosis, i.e., immobility of a joint.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992).  By contrast, the 
criteria that became effective from 
August 26, 2002 do provide for evaluating finger injury 
residuals on the basis of limitation of motion.  All of these 
Codes were considered by the RO, as documented by the October 
2003 SOC.

Amputation of the long finger, whether the major or minor 
hand, warrants a 10 percent rating if it is without 
metacarpal resection, at the proximal interphalangeal (PIP) 
joint, or proximal thereto.  A higher rating of 20 percent is 
warranted for amputation of the long finger where there is 
metacarpal resection (more than one-half the bone lost).  
38 C.F.R. § 4,71a, Diagnostic Code 5154.

Diagnostic Code 5222 provides that favorable ankylosis of the 
thumb and any two fingers of the minor hand warrants a 30 
percent rating.  

Diagnostic Code 5223 provides that favorable ankylosis of the 
thumb and any finger of the minor hand warrants a 20 percent 
rating, while favorable ankylosis of the long and ring finger 
warrants a 10 percent rating for both the major and minor 
hand.

Diagnostic Code 5224 provides that a 10 percent evaluation is 
warranted when the ankylosis of the minor thumb is favorable, 
and that a 20 percent evaluation is warranted when the 
ankylosis of the minor thumb is unfavorable.

Diagnostic Code 5226 provides that a 10 percent rating is to 
be assigned for favorable or unfavorable ankylosis of the 
major and minor long finger.

Diagnostic Code 5227 provided a noncompensable rating for 
ankylosis of the ring or little finger.  The note following 
that Code indicated that extremely unfavorable ankylosis of 
the ring finger would be rated as amputation under Diagnostic 
Code 5155.  Effective August 26, 2002, the note that follows 
Diagnostic Code 5227 states that it should also be considered 
whether evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.

Under Diagnostic Code 5155, as in effect both before and 
since August 26, 2002, amputation of the ring finger of 
either hand with metacarpal resection (more than one-half of 
the bone lost) warrants a 20 percent rating.  Amputation 
without metacarpal resection warrants a 10 percent rating.

Limitation of motion of the thumb:  A 20 percent rating is 
warranted-for the major or minor arm-with a gap of more than 
two inches (5.1 cm.) between the thumb pad and the fingers, 
with the thumb attempting to oppose the fingers.  A 10 
percent rating is warranted-for the major or minor arm-with a 
gap of one to two inches (2.5 to 5.1 cm.) between the thumb 
pad and the fingers, with the thumb attempting to oppose the 
fingers.  A noncompensable rating is warranted-for the major 
or minor arm-with a gap of less than one inch (2.5 cm.) 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  38 C.F.R. § 4.71a, 
Diagnostic Code 5228.

Limitation of motion of the index or long finger:  A 10 
percent rating is warranted-for the major or minor arm-with a 
gap of one inch (2.5 cm.) or more between the fingertip and 
the proximal transverse crease of the palm, with the finger 
flexed to the extent possible, or; with extension limited by 
more than 30 degrees.  A noncompensable rating is warranted 
for the major or minor arm with a gap of less than one inch 
(2.5 cm.) between the fingertip and the proximal transverse 
crease of the palm, with the finger flexed to the extent 
possible, and; extension is limited by no more than 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5229.

Limitation of motion of the ring and little finger:  Any 
limitation of motion warrants a noncompensable rating for 
either the major or minor arm.  38 C.F.R. § 4.71a, Diagnostic 
Code 5230.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a compensable rating for his service-connected fractured 
right thumb, right finger, and traumatic amputation to the 
distal tip of the right middle finger.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Initially, the Board acknowledges that the medical evidence 
clearly shows that the veteran's right ring finger is 
manifested by pain, decreased strength, and limitation of 
motion.  However, Diagnostic Code 5230 provides that any type 
of limitation of motion of the ring finger warrants nothing 
more than a noncompensable rating.  

The Board also finds that right ring finger is not manifested 
by ankylosis.  No such diagnosis is shown by the medical 
evidence.  Further, despite the fact that the finger is 
manifested by pain, decreased strength, and limitation of 
motion, the findings from both the July 2002 and June 2004 VA 
medical examinations do not reflect that this impairment is 
of such severity as to constitute immobility of this joint.  
See Lewis, supra.  Simply put, he still has mobility of the 
right ring finger, as demonstrated by the range of motion 
findings.  

The Board also notes that the medical record does not reflect 
that the right ring finger impairment is of such severity as 
to be analogous to amputation.  Accordingly, Diagnostic Code 
5155 is not for consideration in the instant case.  

The medical evidence reflects that neither the right thumb 
nor middle finger is manifest by limitation of motion.  On 
the July 2002 VA examination, the only limitation of motion 
noted regarding the right hand was for the ring finger.  
Moreover, the June 2004 VA medical examination specifically 
found that he had full range of motion of all fingers of the 
right hand except for the ring finger.  The Board 
acknowledges that the veteran indicated he experiences pain 
in his middle finger at the June 2005 hearing.  However, even 
assuming that both the middle finger and thumb were 
manifested by pain, there is no objective evidence that it 
results in limitation of motion necessary for a compensable 
evaluation under either Diagnostic Code 5228 or 5229.

The Board further finds that neither the right thumb nor 
middle finger is manifested by ankylosis.  No competent 
medical diagnosis of ankylosis is shown by the record, and 
the fact that he had full range of motion of these joints on 
the June 2004 VA medical examination is against a finding of 
immobility.  See Lewis, supra.  Consequently, the veteran 
does not meet or nearly approximate the criteria for a 
compensable rating for either his right thumb or his right 
middle finger on the basis of ankylosis.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5224 and 5226.

As none of the relevant joints have been found to be 
manifested by ankylosis, neither Diagnostic Code 5222 nor 
5223 for multiple finger ankylosis is for application in the 
instant case.

With respect to the amputation of the right middle finger 
itself, Diagnostic Code 5154 requires that the amputation be 
at the PIP joint in order to qualify for the minimum 
compensable evaluation of 10 percent.  However, the medical 
evidence reflects that the amputation was of the distal tip 
of the finger, and the DIP joint is above the PIP joint in 
the finger.  See 38 C.F.R. § 4.71a, Plate III.  Thus, he does 
not meet or nearly approximate the criteria for a compensable 
rating under this Code.  Moreover, the medical evidence does 
not reflect that more than one-half of the bone was lost as a 
result of the amputation.  Consequently, he is not entitled 
to a 20 percent rating under this Code either.

The Board has also considered whether Diagnostic Code 5125, 
for loss of use of the hand, is warranted in this case.  
Under this Code, a 60 percent evaluation is warranted for 
loss of use of the minor hand.  However, even though the 
veteran has decreased dexterity of the right hand, the July 
2002 VA examination found that he was still able to test the 
thumb and fingers without difficulty, and that he was able to 
pull, push, and grasp without problem.  Moreover, the June 
2004 VA medical examination found that he was able to grasp 
things with the thumb, index and middle fingers in the right 
hand, and that he had full range of motion with all fingers, 
except the ring finger.  Based upon these findings, the Board 
concludes that Diagnostic Code 5125 is not for application in 
this case as the veteran does not have impairment of such 
severity as to constitute loss of use of the right hand.

For the reasons stated above, the Board finds that, even when 
taking into account the veteran's complaints of pain, he does 
not meet or nearly approximate the criteria for a compensable 
rating for his service-connected fractured right thumb, right 
finger, and traumatic amputation to the distal tip of the 
right middle finger.  Thus, the Board concludes that the 
preponderance of the evidence is against the claim, and it 
must be denied.  Since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

The Board notes that in adjudicating this claim, it was 
cognizant of the potential applicability of "staged" 
ratings pursuant to Fenderson, supra.  However, a thorough 
review of the competent medical evidence failed to indicate 
any distinctive periods where the veteran met or nearly 
approximated the criteria for a compensable rating under any 
of the potentially applicable Diagnostic Codes.

As an additional matter, the Board notes that the July 2004 
found the veteran to have a 3/4 inch laceration in the tuft of 
the middle finger, and that the veteran provided testimony 
regarding a right middle finger scar at the June 2005 
hearing.  However, he testified that the scar itself was not 
painful, and there is no objective evidence of any impairment 
attributable to this scar.  Thus, the veteran does not show 
that the veteran satisfies the criteria for a compensable 
rating under any of the potentially applicable Diagnostic 
Codes for evaluating scars found at 38 C.F.R. § 4.118.  
Consequently, he is not entitled to a separate rating for 
this scar.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994).  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Entitlement to a compensable rating for a fractured right 
thumb, right finger, and traumatic amputation to the distal 
tip of the right middle finger, is denied.



	                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


